 212 DECISIONS OF NATIONALHealdsburg General Hospital and California Nurses'Association, Petitioner. Case 20-RC-14687January 10, 1980DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held on October 3, 1978, before Hearing OfficerPaula J. Paley. Following the hearing and pursuant toSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, this case was transferred to theBoard for decision. Thereafter, the Employer filed abrief. However, on March 30, 1979, the Board issuedits Decision in Sierra Vista Hospital, Inc., 241 NLRB631 (1979) (herein called Sierra Vista), in which itmade substantive rulings affecting issues raised by theEmployer in this case. Therefore, on June 1, 1979, theBoard remanded this case to the Regional Director forfurther hearings "[i]n accordance with the principlesset forth in Sierra Vista Hospital Inc.," supra, andspecifically "for the limited purpose of receivingevidence as to whether or not the presence ofsupervisors of the Employer or third parties as officersin, on the Board of Directors of, or in other positionsof authority to speak for or bargain on behalf of thePetitioner disqualifies that association as the collec-tive-bargaining representative of the Employer's em-ployees." Subsequently, a hearing was held on July 24,1979. Thereafter, both parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.'Upon the entire record in this case, the Board finds:1. According to the parties' stipulation, HealdsburgGeneral Hospital, operated by AMI-Chanco, a Cali-fornia corporation, is engaged in the operation of anacute health care institution in Healdsburg, California.During the calendar year ending December 31, 1977,the Employer had gross revenues in excess of$250,000. During the same period, the Employerpurchased and received goods and services valued inexcess of $2,500 which originated outside the State ofCalifornia. Accordingly, we find that the Employer isengaged in commerce within the meaning of the Act,' The Employer excepted to the Hearing Officer's granting of Petitioner'smotion to revoke subpenas. For the reasons stated in the text, we find thisexception without merit.247 NLRB No. 30L LABOR RELATIONS BOARDand it will effectuate the purposes of the Act to assertjurisdiction herein.2. The Employer contends that Petitioner, Califor-nia Nurses' Association, herein also called CNA, isnot qualified for certification as the collective-bargain-ing representative of the unit employees on the groundthat it is subject to the influence, domination, andcontrol of supervisors and permits supervisors to bemembers. We find no merit in this contention.As stated in the Employer's brief, the partiesstipulated at the first hearing that (1) CNA was alsothe petitioner in Sierra Vista Hospital, Inc., 225 NLRB1086 (1976) (herein called Sierra Vista 1); (2) therecord of hearings in Sierra Vista I would serve as thebasis for the Board's Decision in the instant case; (3)the relevant facts were materially identical to the factsas they existed when Sierra Vista I was litigated; (4)the witnesses who testified in Sierra Vista I, orwitnesses similarly situated, would testify to the samefacts in the instant case; (5) the Board would notdisregard any evidence in the Sierra Vista I recordbecause of the passage of time since that case waslitigated; and (6) the only exception to the above wasthat Toni Propotnik was currently the president ofCNA.Prior to the commencement of the reopened hear-ing, the Employer issued and served three subpoenasad testificandum on officers and representatives ofCNA. At this second hearing, Petitioner filed apetition to revoke the subpenas. The Employer op-posed the petition and later made an offer of proofwith respect to what the witnesses would testify to ifthey complied with the subpenas, contending thatsuch evidence would establish that CNA's activerepresentation and promotion of the interests ofsupervisors employed by third parties in connectionwith the terms and conditions of their employmentcreated a conflict of interest such as to disqualifyPetitioner as the collective-bargaining representativeof the Employer's employees. Thereafter, the HearingOfficer granted the petition to revoke the subpenas onthe ground that the issue on which the Employersought to elicit testimony was outside the scope of theremand order. The parties then stated that they didnot wish to offer any other evidence. No witnesseswere presented by either party. At the conclusion ofthe hearing, the Hearing Officer, pursuant to theremand order, transferred the case to the Board.The Employer argues in its brief that under theSierra Vista test CNA is disqualified from representingits employees in collective bargaining because of aconflict of interest preventing CNA from givingsingle-minded loyalty to the interests of employees.The Employer submits that, because it was precluded_ ____ HEALDSBURG GENERAL HOSPITALby the Hearing Officer from presenting testimony todemonstrate this conflict of interest, the Board shouldremand the case again to the Regional Director forfurther hearing and should reverse the HearingOfficer's ruling on the petition to revoke the subpenas.Thus, the Employer asserts: (1) the Hearing Officeradopted a "niggardly" view of the scope of the remandorder, and at an again-reopened hearing the Employershould be granted wide latitude to present evidence asto possible conflicts of interest; (2) a reviewing court inthis case would accept statements in the Employer'soffer of proof as true and thus would be compelled toremand the case for further proceedings before theBoard if it agrees that the proffered evidence waspertinent to the issue of whether a disqualifyingconflict of interest exists; and (3) a remand by areviewing court, which could be avoided if a fullhearing on the conflict issue were held now, is likely totake many years with a consequent delay in resolutionof the representation question.The Employer adduced no evidence at the firsthearing to support its "conflict-of-interest" position.Instead the Employer stipulated, as stated above, thatthe record in Sierra Vista I would serve as the recordhere. However, there is nothing in that record toindicate that the collective-bargaining process is taint-ed by any clear and present conflict of interest betweenCNA and the Employer's employees it seeks torepresent, and the Employer makes no contention tothe contrary. Similarly, the Employer adduced noevidence at the second hearing in support of itsposition. Rather, when its subpenas were revoked, theEmployer made an offer of proof as to the evidence itcould produce on the conflict-of-interest issue ifallowed to question the CNA officials who weresubpenaed. Thus, it is essential to turn our attention tothe offer of proof in order to determine whether theEmployer has met its burden of showing a conflict ofinterest.At issue then is whether the factual statements inthe Employer's offer of proof, assuming arguendo thatthe Employer could prove such facts if the witnesseswere compelled to testify as subpenaed, demonstrate aconflict of interest sufficient to disqualify CNA asbargaining representative. Initially, as emphasized inSierra Vista, the burden on the Employer to show thatthere is a conflict of interest is a heavy one.2Inaddition, it is clear that the Board sought in Sierra'Sierra Vista Hospital. Inc., 241 NLRB 631, 633 (1979), quoting the courtin N.LR.B. v. David Buttrick Company. 399 F.2d 505, 507 (Ist Cir. 1968), asfollows:There is a strong public policy favoring the free choice of a bargainingagent by employees. The choice is not lightly to be frustrated. There is aconsiderable burden on a nonconsenting employer, in such a situation asthis, to come forward with a showing that danger of a conflict of interestinterfering with the collective bargaining process is clear and present.Vista to discourage any "fishing expeditions" or delaysin representation proceedings:[W]e cannot agree with the dissent that ourdecision herein will have the effect of delaying thespeedy resolution of representation cases or thatwe are permitting Respondent "to embark on afishing expedition in a pond which [we] virtuallyconcede is dry." For it should be clear that we arenot by this decision countenancing any fishinge.peditions in representation hearings, and ifRespondent (or any other employer who raises asimilar issue) is unable to adduce probativeevidence substantiating a claim that supervisoryparticipation in the affairs of the union presents aclear and present danger of interference with thebargaining process, its contention will be summa-rily found lacking in merit. [241 NLRB at 634.]The Employer asserts in its offer of proof that CNAhas an entire division known as the Nursing ServiceAdministration Commission devoted to the interestsof supervisors, and that the division (1) advisessupervisory nurses of their rights and responsibilitiesas members of management; (2) advises them onnegotiation of their individual contracts with hospitalemployers; (3) represents them in their employmentrelations with the hospitals; and (4) finances, at highcost, that representation. The Employer further assertsthat CNA is suffering a financial crisis which requirescareful allocation of scarce resources and, as a resultof the prominence of supervisors in CNA, fundsneeded for representation of employees in collectivebargaining and related matters are diverted to thepromotion of supervisors' interests and, consequently,services to bargaining unit employees are curtailed.The Employer concludes that this high priority onrepresenting supervisors would not exist if supervisorsof third-party employers were not in positions ofauthority in CNA and that, moreover, the supervisorsat Healdsburg are eligible to join CNA and would,therefore, receive the benefits of representation de-scribed above. The Employer submits that this situa-tion presents a classic conflict of interest for, if CNAhas allegiance to supervisors, that allegiance compro-mises its representation of bargaining unit employeesat the bargaining table. Thus, the Employer assertsthat supervisors, because they are represented byCNA and their interests are protected by CNA, oweallegiance to CNA as well as to their employer andThe Board in Sierra Vista further stated:There can be no question with regard to a conflict-of-interest defensethat the Board agrees with the Court of Appeals for the First Circuit'sformulation of a respondent's burden of showing a "clear and presentdanger." and that the Board will strike that defense when a respondentfails to carry its burden. [Id. at 633, fn. 22.]213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat such a relationship, inevitably, has an adverseimpact on management.Additionally, in its offer of proof the Employercontends that tension exists within CNA over whetherthe association should serve as a labor organization atall, i.e., that one faction advocates spending moremoney on collective-bargaining functions while anoth-er advocates spending money on other activities of theorganization, such as promoting the interests ofsupervisory nurses. Thus, according to the Employerthe expenditure of much time, money, and energy isrequired for this ongoing debate over whether CNAshould continue to represent employees in collectivebargaining, and the effect of this opposition is thediversion of funds from union functions.As the Board explained in Sierra Vista, which iscontrolling here, analysis of the conflict-of-interestquestion should be divided into two parts. The firstquestion is: Do supervisors of the Employer occupypositions of authority in CNA sufficient to disqualifyCNA as the bargaining representative? There is noevidence that supervisors at Healdsburg belong toCNA nor does the Employer so assert. Instead, theEmployer contends that supervisors are eligible andmight join at some future time. However, the Boardwill not, given the strong public policy favoring freeselection of a bargaining agent, resort to such specula-tion about possible subsequent courses of conduct inthis preelection proceeding. Moreover, if that contin-gency should arise, the Employer has ample remediesof which it could avail itself.' Sierra Vista, supra.The second question is: Does the active participa-tion in CNA of supervisors of third-party employersdisqualify that labor organization from acting as abargaining representative for the particular employeesat Healdsburg? In this regard, the Board stated inSierra Vista:Although, in such cases, the legitimate interest ofan employer in the loyalty of its supervisors is notin issue (the active supervisors are not its own),the presence of supervisors of third-party employ-ers may impinge upon the employees' right to abargaining representative whose undivided con-cern is for their interests. Not because, as hasbeen argued during the course of the debate onthis issue, there is an inherent conflict between allsupervisors and all employees, but because of thepossible relation between the employer withwhom bargaining is sought and the employer oremployers of the supervisor participating in thebargaining process. [241 NLRB at 633.]The Board elaborated further on this possibility:' Bausch & Lomb Optical Company. 108 NLRB 1555 (1954); CBS Inc.. 226NLRB 537 (1976); Sec. 14(a) of the Act.[The conflict] would depend on a demonstratedconnection between the employer of those unitemployees and the employer or employers ofthose supervisors, and, with respect to thispossibility, we stress that the participation ofsupervisors (of third-party employers), even ifconstituting a majority of a nurses' association'sboard of directors, would not in and of itselfnecessarily require disqualification, absent someother demonstrated conflict of interest, for we donot assume an "inherent" conflict between super-visors and employees in the bargaining process.[Ibid.]The Board has clearly articulated its position thatan employer has a "heavy burden" of showing a"direct" conflict of interest in order to disqualify alabor organization as a bargaining representative. TheEmployer has failed to meet its burden in this case.There is no evidence in the record to indicate that anymember of the CNA board of directors has used orcould use his or her position to influence that board toadvance the competitive position of any hospital asagainst the Employer. Neither does the offer of proofin any way intimate a possible financial conflict ofinterest between CNA or its agents and the Employeror that the presence of supervisory nurses employedby other employers on CNA's board of directors or inother positions of authority conflict with the interestsof the hospital. Rather, the Employer claims that,because CNA is influenced by supervisors, it cannotgive its undivided loyalty to the interests of employees.In this the Employer alleges that CNA is, in fact,influenced by supervisors; that CNA represents "all"nurses including supervisors; and that such represen-tation is costly and controversial. Even assuming thatto be the case, the Employer failed to establish thatany of these factors creates a conflict of interestsufficient to prevent CNA from acting as bargainingrepresentative. As emphasized, the Board in SierraVista stated that "there is no inherent conflict betweensupervisors and employees in the bargaining process."The Employer apparently takes the position that thereis and offers the above evidence as proof. However, itis clear that the internal structure and problems ofCNA, as presented by the Employer, are irrelevant toour inquiry absent some showing of a particularconflict. None has been shown by the Employer eitherin its offer of proof or in its brief.Accordingly, the Employer, in urging that CNAshould be disqualified, has failed to meet either of thetests articulated in Sierra Vista for showing that thecollective-bargaining process is tainted by any clearand present conflict of interest. We therefore find that214 HEALDSBURG GENERAL HOSPITALPetitioner is a labor organization within the meaningof the Act and is not disqualified from representingemployees of the Employer.3. A question affecting commerce exists concerningthe representation of certain employees of the Employ-er within the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4. Petitioner seeks to represent a unit of employeesconsisting of all registered nurses employed by theEmployer at its Healdsburg, California, location,excluding the director of nurses, department supervi-sors, and all other employees. The Employer does notallege that this unit is inappropriate and we have'* See, e.g., Mercy Hospitals of Sacramento. Inc.. 217 NLRB 765 (1975); OakRidge Hospital of the United Methodist Church. 220 NLRB 49 (1975).repeatedly found such units to be appropriate forcollective bargaining.4Therefore, we find the following employees consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All registered nurses employed by HealdsburgGeneral Hospital at its Healdsburg, California,location; but excluding the Director of Nurses,department supervisors, and all other employees.[Direction of Election and Excelsior footnote omit-ted from publication.]215